Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Driver et al, (US-PGPUB 2009/0136094) in view of Xu et al, (US-PGPUB 20120310666)

In regards to claim 1, Driver et al discloses a system for providing personalized 
healthcare services, (see at least: Fig. 2, a patient identifier system 200), comprising: 

a processing unit, (230 in Fig. 2), configured to: 
receive one or more images of the patient, (see at least: Par. 0039, the image capture component 210 captures the patient image 215, which is an image of the patient. The image lookup component 220, receives the patient image 215, [i.e., receiving one or more images of the patient]); 
extract, from the one or more images, a plurality of features that collectively represent a characteristic of the patient, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify traits in the patient image , including the distance between any two points on a face in an image, such as the distance between two eyes, two ears, or the sides of the nose; or the shape of any element in an image, such as a 
determine an identity of the patient based on at least one of the extracted features, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify the matching image by comparing the traits identified in the patient image to the traits identified in the plurality of stored images, [i.e., the matching image implicitly includes the patient’s face, which implicitly enables determining an identity of the patient based on at least one of the extracted features]. See also, Fig. 2, and Par. 0039, the image lookup component 220 uses a face-recognition program to compare the captured patient image 215 to the plurality of stored images to select a matching image from the plurality of stored images); 
retrieve the imagery and/or non-imagery data from the one or more repositories in response to determining the identity of the patient, (see at least: Fig. 2, Par. 0039-0041, the record retrieval component 230 may use the patient data associated with the matching image to identify the patient medical data 245 stored in the at least one of a medical information system and a storage system. The patient medical data 245 may be associated with the patient data, and may include, for example, the medical records, medical histories, imaging data, test results, diagnosis information, scheduling information, insurance information, and/or contact information of the patient 205, [i.e., implicitly retrieving the imagery and/or non-imagery data from the one or more repositories in response to determining the identity of the patient]).

However, Xu et al discloses generating personalized medical assistance information relating to the patient based on the imagery and/or non-imagery data retrieved from the one or more repositories, wherein the personalized medical assistance information indicates at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure (see at least: Fig. 1, and Par. 0021-0025, creating a personalized medical record/video 100 for a specific patient, [i.e., personalized medical assistance information], where a personalized information can be inserted, overlaid, etc., and can include patient identification information 105, along with an associated malady or history 115, 120, [i.e., non-imagery data retrieved from the one or more repositories], and parameterized information (still images, video, audio, text or graphics, etc.), historical sequence of images (FIG. 3), differences from normal or previous states (range of motion, shape, size, texture, etc.) (FIG. 2), and/or instructions for therapy (FIG. 7), [i.e., at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure]).
Driver et al and Xu et al are combinable because they are both concerned with the patient data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Driver et al, to insert personalized information in a single recording 

The prior art of record, Strobel et al, (US-PGPUB 20190096520), discloses also 
the generating personalized medical assistance information relating to the patient based on the imagery and/or non-imagery data retrieved from the one or more repositories, wherein the personalized medical assistance information indicates at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure, (see at least: Par. 0081-0085, the “personalized patient model” related to patient, corresponds to the personalized medical assistance information is based on the imagery and/or non-imagery data retrieved from the one or more repositories, and indicates at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure).

In regards to claim 2, the combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
Furthermore, Driver et al discloses wherein the one or more images comprise a photo of the patient taken by a camera or a thermal image of the patient generated by a thermal sensor, (see at least: Par. 0021-0022, image capture component 110 may have a built-in digital camera for capturing an image of patient including an image depicting at least the patient's face).

In regards to claim 5, the combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
Furthermore, Driver et al discloses wherein the processing unit being configured to determine the identity of the patient based on at least one of the extracted features comprises the processing unit being configured to match the at least one of the extracted features against known features of the patient stored in a feature database, (see at least: Par. 0017, the image lookup component uses a face-recognition program to compare the captured patient image to the plurality of stored images. The image lookup component 120 may select a matching image from the plurality of stored images)

In regards to claim 11, the combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
Furthermore, Driver et al discloses wherein the processing unit is further configured to determine which one or more of the extracted features are to be used to determine the identity of the patient based on a user input or a configuration, (see at least: Par. 0035, 0059, requesting that a user input the patient data of the patient in the patient image, such as a patient name or a patient identification number, [i.e., determining which one or more of the extracted features are to be used]. The user may input the patient data using the user interface component on or in communication with the data display component 140, and the lookup component 120 may transmit the patient data to the record retrieval component 130, which the record retrieval component 130 may use the patient data to retrieve medical data associated with the patient data, [i.e., identity of the patient based on a user input or a configuration]).
In regards to claim 13, Driver et al discloses a method for providing personalized healthcare services, (see at least: Abstract, and Par. 0007), the method comprising: 
receiving one or more images of a patient, (see at least: Par. 0039, the image capture component 210 captures the patient image 215, which is an image of the patient.  The image lookup component 220, receives the patient image 215, [i.e., receiving one or more images of the patient]); 
extracting, from the one or more images, a plurality of features that collectively represent a characteristic of the patient, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify traits in the patient image , including the distance between any two points on a face in an image, such as the distance between two eyes, two ears, or the sides of the nose; or the shape of any element in an image, such as a nose, ear, eye, lip, chin line, eye-socket, or cheekbone, for example, [i.e., implicitly extracting from the one or more images, a plurality of features that collectively represent a characteristic of the patient]); 
determining an identity of the patient based on at least one of the extracted features, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify the matching image by comparing the traits identified in the patient image to the traits identified in the plurality of stored images, [i.e., the matching image implicitly includes the patient’s face, which implicitly enables determining an identity of the patient based on at least one of the extracted features]. See also, Fig. 2, and Par. 0039, the image lookup component 220 uses a face-recognition program to compare the captured patient image 215 to the plurality of stored images to select a matching image from the plurality of stored images); 

Driver et al does not expressly disclose generating personalized medical assistance information relating to the patient based on the imagery and/or non-imagery data retrieved from the one or more repositories, wherein the personalized medical assistance information indicates at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure; and presenting the personalized medical assistance information on a display device.
However, Xu et al discloses generating personalized medical assistance information relating to the patient based on the imagery and/or non-imagery data retrieved from the one or more repositories, wherein the personalized medical assistance information indicates at least one of a parameter associated with the medical procedure images, video, audio, text or graphics, etc.), historical sequence of images (FIG. 3), differences from normal or previous states (range of motion, shape, size, texture, etc.) (FIG. 2), and/or instructions for therapy (FIG. 7), [i.e., at least one of a parameter associated with the medical procedure or a position of the patient for the medical procedure]). Xu et al further discloses presenting the personalized medical assistance information on a display device, (see at least: Fig. 4, and Par. 0030).
Driver et al and Xu et al are combinable because they are both concerned with the patient data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Driver et al, to insert personalized information in a single recording medium, as though by Xu et al, in order to personalize a medical record information directed toward a particular individual's healthcare history, (Strobel, Par. 0007).

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 2. As such, claim 14 is rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is rejected for at least similar rational.
Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 13. As such, claim 20 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a device for providing personalized healthcare services, comprising: a processing unit configured to”. However, Driver et al discloses the “device for providing personalized healthcare services, (see at least: Fig. 2, a patient identifier system 200), comprising: a processing unit, (230 in Fig. 2), configured to”).

Claims 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Driver et al, and  Xu et al, as applied to claim 1 above; and further in view of Strobel et al, (US-PGPUB 20190096520)

In regards to claim 3, the combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
Furthermore, Xu et al discloses a display device configured to present the personalized medical assistance information, (see at least: Fig. 4, and Par. 0030).
However, the combine teaching Driver et al and Strobel as whole does not expressly disclose wherein the presentation comprises a visual depiction of the position of the patient for the medical procedure.
Strobel et al discloses wherein the presentation comprises a visual depiction of the position of the patient for the medical procedure, (see at least: Par. 0081-0083, displaying the calculated personalized patient model on screen, and positioning of the patient in 
Driver et al and Xu et al and Strobel et al are combinable because they are all concerned with the patient data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Driver et al and Xu et al, to display the personalized patient model on screen, as though by Strobel et al, in order to positioning the patient in accordance with the personalized patient model for an imaging examination or a therapy session, (Strobel, Par. 0083).

In regards to claim 7, the combine teaching Driver et al and Xu et al as whole discloses the limitations of claim 1.
the combine teaching Driver et al and Xu et al as whole does not expressly disclose wherein the personalized medical assistance information comprises instructions for how to get into the position for the medical procedure
Strobel et al discloses wherein the personalized medical assistance information comprises instructions for how to get into the position for the medical procedure, (see at least: Par. 0081-0083, 0087, automatic positioning of the medical imaging device or the therapeutic device in accordance with the personalized patient model, [i.e., the personalized patient model implicitly comprises instructions for how to get into the position for the medical procedure)
Driver et al and Xu et al and Strobel et al are combinable because they are all concerned with the patient data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Driver et al and Xu et 

In regards to claim 17, the combine teaching Driver et al and Xu et al as whole discloses the limitations of claim 13.
Furthermore, Xu et al discloses presenting the personalized medical assistance information on the display device, (Xu et al, see at least: Fig. 4, and Par. 0030).
The combine teaching Driver et al and Xu et al as whole does not expressly disclose that the presentation comprises presenting a visual depiction of the instructions on the displayed device, wherein the personalized medical assistance information comprises instructions for how to get into the position for the medical procedure.
Strobel et al that the presentation comprises presenting a visual depiction of the instructions on the displayed device, (see at least: Par. 0081-0083, displaying the calculated personalized patient model on screen), wherein the personalized medical assistance information comprises instructions for how to get into the position for the medical procedure, (see at least: Par. 0081-0083, 0087, automatic positioning of the medical imaging device or the therapeutic device in accordance with the personalized patient model, [i.e., the personalized patient model implicitly comprises instructions for how to get into the position for the medical procedure).
Driver et al and Xu et al and Strobel et al are combinable because they are all concerned with the patient data retrieval. Therefore, it would have been obvious to a 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Driver et al, and  Xu et al, as applied to claim 1 above; and further in view of Tong, (US-PGPUB 2005/0049652)
The combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
The combine teaching Driver et al and Strobel as whole does not expressly disclose wherein the characteristic of the patient comprises a walking pattern of the patient.
However, Tong discloses wherein the characteristic of the patient comprises a walking pattern of the patient, (see at least: Par. 0055-0056, recording a patient's walking pattern using the FES System).
Driver et al and Xu et al and Tong are combinable because they are all concerned with the patient data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Driver et al and Xu et al, to use FES System, as though by  Tong, in order to record the patient's walking pattern, (Par. 0056)

.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Driver et al, and  Xu et al, as applied to claim 1 above; and further in view of Ishii et al, (US-PGPUB 2019/0147340)

In regards to claim 6, the combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
The combine teaching Driver et al and Strobel as whole does not expressly disclose wherein the processing unit is configured to determine the identity of the patient based on at least one of the extracted features using a neural network trained for visual recognition.
Ishii et al discloses wherein the processing unit is configured to determine the identity of the patient based on at least one of the extracted features using a neural network trained for visual recognition, (see at least: Par. 0031, training neural network to perform face recognition processing for detecting a more complicated feature needed for identification of a person)
Driver et al and Xu et al and Ishii et al are combinable because they are all concerned with the data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Driver et al and Xu et al, to train the neural network to perform face recognition processing, as though by Ishii et al, in 

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 6. As such, claim 16 is rejected for at least similar rational.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Driver et al, and  Xu et al, as applied to claim 1 above; and further in view of Coppersmith, III et al, (US-PGPUB 2019/0251723), (thereafter referenced as Coppersmith)
The combine teaching Driver et al and Strobel as whole discloses the limitations of claim 1.
The combine teaching Driver et al and Strobel as whole does not expressly discloses wherein the parameter associated with the medical procedure comprises a medical imaging parameter or an operating parameter of a medical device associated with the medical procedure.
However, Coppersmith discloses wherein the parameter associated with the medical procedure comprises a medical imaging parameter or an operating parameter of a medical device associated with the medical procedure, (see at least: Fig. 10, step 1002, and Par. 0109, Obtaining the image of the patient using the imaging device may include receiving a selection of a target body region on which to perform one or more medical procedures, such that the processing device may adjust one or more image parameters including at least one or more of lighting, shading, orientation, depth of focus, or zoom 
Driver et al and Xu et al and Coppersmith are combinable because they are all concerned with the data retrieval. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Driver et al and Xu et al, to use the image parameters, as though by Coppersmith, in order to obtain an image (e.g., before image) of a patient using an imaging device, (Coppersmith, Par. 0109).

Allowable Subject Matter
Claims 8-10, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the imagery data includes a depiction of an incorrect position for the 
medical procedure and the personalized medical assistance information comprises instructions for how to avoid the incorrection position”

The closest prior art of record, Strobel et al (US-PGPUB 20190096520), discloses an image data comprising an image-based, in particular voxel-based, depiction corresponds, for example, to a recording with an optical camera or in a diagnostic image positioning of the patient in accordance with the personalized patient model for an imaging examination or a therapy session, and/or automatically positioning of the medical imaging device or the therapeutic device in accordance with the personalized patient model, (Par. 0081-0087); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the imagery data includes a depiction of an incorrect position for the medical procedure and the personalized medical assistance information comprises instructions for how to avoid the incorrection position.

With respect to claim 9, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“ generate a visual representation for each pair of aligned scan image and picture of the patient by at least overlaying the picture of the patient with the scan image; and include the visual representation in the personalized medical assistance information”.

A closest prior art of record, Breisacher et al, (US-PGPUB 20160157938), discloses wherein the imagery data includes one or more scan images of the patient relating to the medical procedure, each of the one or more scan images being associated with a scan position of the patient, (Par. 0057-0059, system 100 includes an imaging device 140 configured to take image data of a patient region in two or three dimensions,  where the imaging device 140 may be CT device, an MRT device, a PET device or an ultrasound device; and further includes a surgical device 150 (e.g., a surgical tool) for use in a surgical procedure, [i.e., the imagery data includes one or more scan images of the patient relating to the medical procedure]. Further, Par. 0115, discloses that the patient region of interest (i.e., that is to be surgically treated) is scanned pre- or intra-operatively, [i.e., each of the one or more scan images being associated with a scan position of the patient]); and the processing unit being further configured to: align each of the one or more scan images of the patient with a picture of the patient depicting the patient in a position substantially similar to the scan position associated with the scan image, (see at least: Par. 0115-0126, the patient region of interest (i.e., that is to be surgically treated) is scanned pre- or intra-operatively, resulting in a volume data set, is imported in the computer device 110; and then extracting shape of a patient surface of interest from the image data; and taking continuous series of picture data sets from different perspectives relative to the patient surface, to identify the features on both the patient tracking device 320 and the feature patch 330 that are within the respective field of view of the registration camera; and performing surface matching to match the point cloud of feature coordinates in the navigation reference coordinate system 302 as derived in step 512 to the patient surface in the image coordinate system 304 as extracted in step 504 from the image data), using Iterative Closest Points (ICP) or any other technologies. The result of the matching in step 514 is a registration transformation matrix (i.e., transformation parameters) for the transformation T1 from the navigation reference coordinate system 

A further prior art of record, Driver et al (US-PGPUB 2009/0136094), discloses a processing unit, (230 in Fig. 2), configured to receive one or more images of the patient, (see at least: Par. 0039, the image capture component 210 captures the patient image 215, which is an image of the patient 2. The image lookup component 220, receives the patient image 215, [i.e., receiving one or more images of the patient]); extract, from the one or more images, a plurality of features that collectively represent a characteristic of the patient, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify traits in the patient image , including the distance between any two points on a face in an image, such as the distance between two eyes, two ears, or the sides of the nose; or the shape of any element in an image, such as a nose, ear, eye, lip, chin line, eye-socket, or cheekbone, for example, [i.e., implicitly extracting from the one or more images, a plurality of features that collectively represent a characteristic of the patient]); and determine an identity of the patient based on at least one of the extracted features, (see at least: Fig. 3, and Par. 0049, the face-recognition program may identify the matching image by comparing the traits identified in the patient image to the traits identified in the plurality of stored images, [i.e., the matching image implicitly includes the patient’s face, which retrieve the imagery and/or non-imagery data from the one or more repositories in response to determining the identity of the patient, (see at least: Fig. 2, Par. 0039-0041, the record retrieval component 230 may use the patient data associated with the matching image to identify the patient medical data 245 stored in the at least one of a medical information system and a storage system. The patient medical data 245 may be associated with the patient data, and may include, for example, the medical records, medical histories, imaging data, test results, diagnosis information, scheduling information, insurance information, and/or contact information of the patient 205, [i.e., implicitly retrieving the imagery and/or non-imagery data from the one or more repositories in response to determining the identity of the patient]). However, while disclosing retrieving the imagery and/or non-imagery data; Driver et al fails to teach or suggest, either alone or in combination with the other cited references, the generating a visual representation for each pair of aligned scan image and picture of the patient by at least overlaying the picture of the patient with the scan image; and include the visual representation in the personalized medical assistance information.

Regarding claim 10, claim 10 is also in condition for allowance in view of its dependency from claim 9.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 9. As such, claim 18 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 10. As such, claim 18 is in condition for allowance, for at least similar reasons, as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            12/01/2021